Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chirdon et al (20160024359).
Chirdon, paragraph 43 of the PGPUB, teaches biomass, whether ground or un-ground, is mixed with a denaturant solution, which is a solution that will denature proteins in the biomass, to create an adhesive mixture. The denaturant solution may comprise a urea or alkaline solution.
The temperature for the denaturing step of the method is between approximately 20° C. and approximately 70° C. 
How the adhesive mixture is made, particularly the process steps of denaturing are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product the adhesive mixture is the same product cited to in the prior art of Chirdon.
In the event any differences can be shown for the product of the product-by- process claims 7, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).

s 8-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chirdon et al (20160024359) as applied to claim 7.
Chirdon teaches the temperature for the denaturing step of the method is between approximately 20° C. and approximately 70° C. The time during which the biomass is treated with the denaturant solution is between approximately 1 minute and approximately 29 minutes.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Regarding claim 9, Chirdon, paragraph 39 of the PGPUB, teaches an adhesive comprises obtaining PEAR. The PEAR is obtained by cultivating algae in the environment, harvesting the algae from the environment, and extracting algae oil from the algae, thereby generating a byproduct of PEAR. In another embodiment, the PEAR is obtained from algal products or byproducts that may arise from biofuel production, wastewater treatment, food production, algae harvested from waterways (including but not limited to polluted waterways such as streams and lakes), algae cultured or harvested from wastewater, or other sources of algal products.
Waste water treatment as taught by Chirdon reads on biosolids as claimed in claim 9. 



Regarding claims 12-14, Chirdon, paragraph 39 of the PGPUB, teaches purification and/or enrichment processes may be necessary to convert a biomass, including but not limited to PEAR (post extraction algae residue).  

Regarding claim 15, Chirdon, paragraph 36 of the PGPUB, teaches microbial biomasses can be yeast and bacteria.  

Regarding claim 16, How the bacteria or yeast is made, particularly the process steps of feeding are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product the adhesive mixture is the same product cited to in the prior art of Chirdon.
In the event any differences can be shown for the product of the product-by- process claims 16, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to .

Claim 7 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Westcott et al (20050222358). 
Westcott teaches water resistant vegetable protein adhesive compositions. 
Westcott, paragraph 58 of the PGPUB, teaches while the preferred embodiments refer to soybean flour as the protein source, other protein sources are also suitable for use, as will be appreciated by those of skill in the art. Other sources include protein-containing biomasses, such as waste sludge, manure, and composted manure. 
Westcott, paragraph 66 of the PGPUB, teaches when a protein is treated with a denaturant, the conformation is lost because the denaturant interferes with the forces maintaining the configuration. 
The denaturant can include any material capable of disrupting the intermolecular forces within the protein structure by breaking hydrogen bonds and/or cleaving disulfide bonds. Particularly preferred denaturants include sodium hydroxide, potassium hydroxide, other alkali and alkaline metal hydroxides, and concentrated urea solutions.

A denatured protein-containing biomasses, such as waste sludge, manure, and composted manure as taught by Westcott reads on an adhesive as claimed in claim 7. 
How the adhesive mixture is made, particularly the process steps of denaturing are process limitations not positively claimed as part of the process but as process steps of the claimed product-by-process material.  The claimed product the adhesive mixture is the same product cited to in the prior art of Westcott.
In the event any differences can be shown for the product of the product-by- process claims 7, as opposed to the product taught by the reference, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985).
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In .

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Westcott et al (20050222358) as applied to claim 7.
Westcott, paragraph 67 of the PGPUB, teaches denaturization can occur over a wide temperature range. The denaturization reaction can be carried out at temperatures from about 60° C. or lower to about 140° C. or higher.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Regarding claim 9, Wescott teaches other sources include protein-containing biomasses, such as waste sludge, manure, and composted manure. 

Regarding claim 11, Wescott teaches other sources include protein-containing biomasses, such as waste sludge, manure, and composted manure. 
Manure as taught by Westcott reads on an animal based manure as claimed in claim 11. 


Response to Arguments
4/21/2021 have been fully considered but they are not persuasive. 
Applicant argues Whereas Chridon mentions possible embodiments that “utilizes the whole biomass” and where “oil is not extracted from the algae,” these embodiments are not enabled therein. Applicant believes that Chridon’s prior disclosure is insufficient to qualify as prior art concerning extraction. 
Examiner respectfully traverses. 
Chirdon broadly discusses the use of whole biomass throughout the reference. 
As stated above, Chirdon, paragraph 43 of the PGPUB, teaches biomass, whether ground or un-ground, is mixed with a denaturant solution, which is a solution that will denature proteins in the biomass, to create an adhesive mixture. The denaturant solution may comprise a urea or alkaline solution.
Further, Chirdon, paragraph 62 of the PGPUB, teaches the biomass does not undergo any extraction for the removal of any components, and is therefore used in its entirety, and a denaturant solution is added to said biomass to form an adhesive.
Further, Fig. 15, teaches 

    PNG
    media_image1.png
    311
    562
    media_image1.png
    Greyscale

Therefore, throughout Chirdon, Chirdon explicitly teaches that biomass used in its entirety can be mixed with a denaturant solution to create an adhesive. 
It is noted that as set forth in MPEP 2121, prior art is presumed to be operable/enabling. Specifically, this portion of MPEP 2121 discloses that when "the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability", In re Sasse, 629 F.2d 675,207 USPQ 107 (CCPA 1980). However, applicants have not met their burden given that appellants have not provided facts rebutting the presumption of operability. Applicants have provided no evidence that the disclosure of Chirdon itself is not enabling. 
It is noted that MPEP 2121.01 further states that a reference contains an "enabling disclosure" if the public was in possession of the claimed invention before the date of invention. "Such possession is effected if one of ordinary skill on the art could have combined the publication's description of the invention with his [or her] own 
A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396.  Therefore, the Examiner’s position remains, it would be obvious to one of ordinary in the art to achieve a successful modification to create an adhesive by using biomass used in its entirety, within the skill level of one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20120142817, paragraph 34 of the PGPUB, teaches A biomass derived polyol (also referred to sometimes herein as "biobased polyol") is an example of a .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836.  The examiner can normally be reached on 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        5/21/2021